




CITATION:
Warren Woods Land Corporation v. 1636891 Ontario
          Inc., 2012 ONCA 12



DATE: 20120106



DOCKET: M40854 (C54786)



COURT OF APPEAL FOR ONTARIO



Weiler J.A. (In Chambers)



BETWEEN



Warren
          Woods Land Corporation, 617567 N.B. Inc.,

1340258 Ontario Inc. and 797045
          Ontario Limited



Applicants

(Respondents in
          Appeal/Responding Parties)



and



1636891 Ontario Inc.



Respondent

(Appellant/ Moving Party)



Christopher A.L. Caruana, for the moving party



Barbara Frederikse, for the responding parties



Heard: January 3,
          2012



On appeal from the order of Justice Barry H. Matheson of the
          Superior Court of Justice dated December 5, 2011, with reasons reported at
          2011 ONSC 7177, and on a motion for a stay pending appeal.

Weiler J.A.:



[1]

The issue on this motion is whether the appellant (the Manager) has
    satisfied the three criteria for the granting of a stay under rule 63.02(1)(b)
    of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194
.
The
    criteria that the Manager must establish are: (1) the appeal raises a serious question;
    (2) it will suffer irreparable harm if the stay is not granted; and (3) on a
    balance of convenience, it would suffer greater harm if the stay is not granted
    than the respondents would suffer if the stay is granted:
Circuit World
    Corp. v. Lesperance
(1997), 33 O.R. (3d) 674 (C.A.), at p. 676-77.  The
    three components of the test are interrelated.  The overriding question is
    whether granting the stay is in the interests of justice:
BTR Global
    Opportunity Trading Limited v. RBC Dexia Investor Services Trust
, 2011 ONCA
    620, at para. 16.

[2]

The order sought to be stayed is an order removing all notices filed by
    the Manager on the land of the respondents (the Owner).  In making the order,
    the application judge held that, at the time the notices were registered, the
    Manager did not have an interest in the land in issue.

[3]

Any interest the Manager had in the land at the time it registered the
    notices on title arises out of the Development Management Agreement between the
    Manager and the Owner, dated September 16, 2005.  Article 3.14 of the Agreement
    contains a provision giving the Manager a contingent right or option to
    purchase some of the land as follows:

3.14 Agreement to sell lots to the Manager

The Owner shall provide written notice to the
    Manager of the commencement of servicing for each phase of each approved draft
    plan on the Lands.  The Manager shall have the one time right upon receipt of
    each such notice to acquire some or all of the residential lots arising from
    that particular phase of the draft plan approved Lands, such right to be
    exercised within thirty (30) days of receipt of such notice.  The purchase
    price shall be the then market value at the time that the right to purchase is
    exercised, as agreed by the Owner or as determined by an appraiser selected by
    the Owner and the Manager and failing agreement on the appraiser, the purchase
    price shall be determined by averaging the values as calculated by an appraiser
    appointed by the Owner and by an appraiser appointed by the Manager.

[4]

The Owner was dissatisfied with the Managers work and advised the
    Manager in February 2007 that it wished to terminate the Agreement, but did not
    take the steps to terminate envisaged by the Agreement. The Owner made no
    payments to the Manager after June 1, 2007.

[5]

On October 16 and 28, 2009, the Manager registered the notices in
    question claiming entitlement to an unregistered interest in the Owners
    property pursuant to s. 71(1) of the
Land Titles Act
, R.S.O. 1990, c.
    L.5.

[6]

The Owner sent a Notice of Complaint to the Manager on August 8, 2011,
    referring to default on the part of the Manager.

[7]

The Manager replied by letter dated August 25, 2011, indicating its
    understanding:

We had collectively, with you, agreed to suspend
    working on the project and the only outstanding item between us was the
    $400,000 that you owed us.  This payment at the time you indicated you could
    not make due to cash flow constraint and we agreed to wait in the payment until
    the property was refinance[d], sold, or developed.  We secured this obligation
    by registering the agreement on title.

[8]

The Owner then purported to formally terminate the Agreement on August
    30, 2011 and brought an application to have the notices that the Manager
    registered on title removed.

[9]

At this point, the event triggering the Managers option to purchase
    some of the Owners land (
i.e.
, commencement of servicing) had not
    occurred.  However, when the Owners representative, Mr. Ruscica, was
    cross-examined on his affidavit in support of the motion he agreed that, if
    the agreement wasnt validly terminated, or somehow the Court finds that it
    should still remain, then [the Manager] still would have an interest in the
    land.  In reliance on this admission the Manager opposed the motion.  The
    Manager further submitted that the Agreement created a contingent option to
    purchase land which was an interest in land.

[10]

The Owner argued that, while the intention of the parties was to create
    an interest in land upon the happening of certain events, the question of
    whether an interest in land had been created was not purely factual.  The
    Manager only had a right to an incorporeal hereditament at common law, that
    is, a right that is not tangible.  Relying on
Bank of Montreal v. Dynex
    Petroleum Ltd.,
2002 SCC 7, 1 S.C.R. 146, at para. 8, it submitted that,
    [a]t common law, an interest in land could issue from a corporeal hereditament
    but not from an incorporeal hereditament.

The Owner argued that, since
    the Manager had a right to an incorporeal hereditament, the Manager did not
    have an interest in the land in question at the time it registered the notices.

[11]

In addition, the Owner argued that, as a matter of law, article 3.14 was
    void because the Agreement had no time limit and thus offended the rule against
    perpetuities.  An equitable interest is void if it can vest beyond the
    perpetuity period of twenty-one years:
Politzer v. Metropolitan Homes Ltd.,
[1976] 1 S.C.R. 363.

[12]

The application judge quoted the
Bank of Montreal
decision. He
    then held that, [s]ince it was still within the right of the [Owner] not to
    develop the land, [the land] could be sold and the [Manager] would not have the
    right to acquire land under the Management [Development] Agreement.  [The
    Manager] had no right to register notices on title. Accordingly, the notices
    were struck.  It is this decision that the Manager has appealed and for which
    it seeks a stay.

[13]

In my opinion, the Manager has not met the test for a stay.

[14]

There is no serious question to be determined

[15]

The arguments made before the application judge as to whether article
    3.14 of the Agreement created an interest in land, were also made before me.  I
    agree with the application judges conclusion that article 3.14 did not give
    the Manager an interest in the land at the time it registered the notices on
    title.  My reasons for doing so are, however, somewhat different than his.

[16]

The Manager submits that the application judge ought to have converted
    the application into an action and that there are serious issues to be tried,
    namely, whether there was an interest in land at the time of the purported
    termination of the Agreement and whether the Agreement was validly terminated. 
    The Manager did not distinguish para. 8 of
Bank of Montreal
.  Nor, as
    was ultimately done in
Bank of Montreal
, did the Manager give any reason
    why the common law prohibition on the creation of an interest in land from an
    incorporeal hereditament should not be maintained.

[17]

More importantly, the Managers submissions ignore the Owners argument
    concerning the rule against perpetuities.  The case law is clear that an option
    to purchase land constitutes an interest in land:
Frobisher Ltd. v. Canadian
    Pipelines & Petroleums Ltd.,
[1960] S.C.R. 126.  Equally clear, is that
    an option to purchase land is subject to the rule against perpetuities:
Politzer.
While the application judge did not deal with this argument, it is
    certainly before me.

Even if article 3.14 was an option to purchase and
    did create an interest in land,
[1]
the Owners argument that the Agreement is void because it offends the rule
    against perpetuities is unanswered by the Manager.

[18]

Refusing to grant a stay will not result in irreparable harm

[19]

Irreparable harm is harm which cannot be quantified in
    monetary terms or which cannot be cured, usually because one party cannot
    collect damages from the other:
RJR-Macdonald Inc. v. Canada (Attorney
    General)
, [1994] 1 S.C.R. 311, at p. 341.

[20]

If a stay is not granted, the Manager will not be able to enforce the
    Agreement by way of specific performance as the Owner intends to sell the
    land.  However, the Manager concedes that it cannot meet the test for specific
    performance in
Semelhago v. Paramadevan,
[1996] 2 S.C.R. 415.  The
    Manager put forward no evidence that the lands in question are unique such that
    irreparable harm would result if a stay is not granted.  The lands were always
    intended for development.  While the Manager will be out of business, it is a
    shell corporation incorporated for the sole intent of developing the properties
    in issue, which is plainly not going to be done by the Manager now.

[21]

The balance of convenience does not favour granting a stay

[22]

If a stay is granted, the Owner will not be able to refinance the lands
    and to sell them pending the outcome of the appeal.  On the other hand, if a
    stay is not granted, the Manager will not be without a remedy.  It will still
    be in a position to sue for damages for alleged breach of the Agreement.

Disposition

[23]

As the Manager has not met any of the criteria for granting a stay, the
    motion for a stay is dismissed.

[24]

If the parties are unable to agree on the costs of this motion, they may
    arrange a fifteen minute teleconference with me through the Motions Clerk on or
    before January 13, 2012.

Karen M. Weiler J.A.

RELEASED: January 6, 2012





[1]
Where a partys right to purchase land is conditional on the occurrence of a
    certain event that is solely within the land owners control, the party does
    not appear to have an interest in land but only a contractual right:
Irving
    Industries (Irving Wire Products Division) Ltd. v. Canadian Long Island
    Petroleums Ltd.
, [1975] 2 S.C.R. 715. Where there is only a contractual
    right, and not an interest in land, the rule against perpetuities does not
    apply.


